Citation Nr: 1047925	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-26 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1993 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which denied the above claim.

In October 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of that hearing is of record.  At his 
hearing, the Veteran submitted additional evidence in support of 
his claim, along with a waiver of RO consideration.  38 C.F.R. § 
20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's VA and private treatment 
records, and the Veteran should be afforded another VA 
examination assessing the etiology of his cervical spine 
disorder.

A review of the record reveals that some of the Veteran's 
relevant private treatment records have not yet been associated 
with the claims file.  Specifically, at his October 2009 Board 
hearing, the Veteran reported that, following separation from 
service, he had received private treatment from Dr. Marlin D. 
Gill, as well as treatment from a pain specialist, Dr. Ahmad 
Shikhtholth.  Further, at his hearing, the Veteran reported that, 
following a magnetic resonance imaging (MRI) study conducted in 
January 2007, he sought follow-up treatment with a chiropractor.  
Additionally, in a September 2007 letter, Dr. Gill reported that, 
in January 2007, the Veteran had undergone cervical spine X-rays.  
Finally, during treatment in April 2008, Dr. Gill noted that the 
Veteran was currently undergoing treatment at a pain clinic.  
Significantly, however, to date, the only treatment record on 
file from the Veteran's pain specialist, Dr. Shikhtholth, is 
dated in November 2007; the only post-service chiropractic 
treatment record on file is dated in November 2006; and copies of 
the January 2007 X-ray results have not been associated with the 
claims file.  In this regard, the Board notes that VA has a duty 
to make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(1).  Accordingly, efforts should be made on remand to 
obtain a complete copy of all of the Veteran's outstanding 
private treatment records.  

Additionally, on remand, all relevant VA treatment records should 
be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. 
§ 3.159(c)(2).  In this regard, the Board notes that, at his 
October 2009 Board hearing, the Veteran reported that he had 
received treatment for his neck at the Birmingham, Alabama, VA 
Medical Center; however, to date, no VA treatment records have 
been associated with the claims file.  

Finally, the Board finds that another VA medical examination and 
opinion is necessary before the Board renders a decision in this 
case.  In this regard, the Board acknowledges that, in February 
2007, the Veteran was afforded a VA spine examination, and that 
the examiner provided the opinion that the Veteran's current neck 
pain was less likely than not caused by, or the result of, an 
injury sustained during service.  Significantly, however, in 
providing this opinion, the examiner failed to address the 
Veteran's contentions regarding a continuity of symptomatology 
since service, or the fact that the Veteran has received fairly 
continuous treatment for neck pain since service.  Additionally, 
while the examiner provided some explanation for his opinion 
(i.e., that the Veteran's past neck injury was "weakly 
associated" with his present neck pain because his cervical 
spine films are negative), because the examiner failed specify 
which films he was referring to (i.e., whether he was referring 
to in-service or post-service films), the examiner's rationale 
and conclusions appear unclear.  Moreover, to the extent that 
records obtained after the February 2007 examination show that 
the Veteran has been diagnosed with cervical spondylosis without 
myelopathy based on MRI results, the Board finds that the 
February 2007 VA examiner's opinion is based on an inaccurate 
factual history.  Accordingly, the Board finds that another 
examination and medical opinion assessing the etiology of the 
Veteran's cervical spine disorder  is necessary to make a 
determination in this case.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination was inadequate where 
the examiner did not comment on the Veteran's report of an in-
service injury, but instead relied on the service treatment 
records to provide a negative opinion); Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two); Kowalski v. Nicholson, 19 Vet.App. 171, 179 
(2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is 
not bound to accept medical opinions that are based upon an 
inaccurate factual background); see also 38 C.F.R. § 4.2 (stating 
that if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an 
examination, even if not required to do so, an adequate one must 
be produced). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
with respect to all private health care 
providers who have treated his cervical spine 
disability, to specifically include any 
treatment records from Dr. Shikhtholth, dated 
since November 2007; any chiropractic 
treatment dated since November 2006; and 
copies of the January 2007 cervical spine x-
ray results.  Following the receipt of any 
necessary authorizations from the Veteran, an 
attempt to obtain any medical records 
identified by the Veteran must be undertaken.  
If these records are not available, negative 
reply from the respective physicians must be 
obtained.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  

2.  The RO/AMC should also make arrangements 
to obtain a complete copy of the Veteran's 
treatment records regarding his cervical 
spine disability, including any X-ray and/or 
MRI results, from the VA Medical Center in 
Birmingham, Alabama.  If any records cannot 
be obtained after reasonable efforts have 
been made, the RO/AMC shall issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  

3.  The RO/AMC shall schedule the Veteran for 
a VA orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  

After conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the examiner 
should provide an opinion as to the diagnosis 
of any current neck disorder found to be 
present.  In this regard, the Board points 
out that the record reveals diagnoses of 
muscle cramping of the right trapezius, 
cervical spondylosis without myelopathy, 
myofacial pain, and neck pain.  

The examiner should also provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current neck disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  In 
doing so, the examiner should specifically 
acknowledge and consider the Veteran's 
reports (which for purposes of providing this 
opinion, should be accepted as credible) 
regarding an in-service injury from 
continuously carrying heavy loads, as well as 
his reports regarding a continuity of 
symptomatology (i.e., pain) since service.  
Additionally, the examiner should discuss the 
significance, if any, of the Veteran's in-
service treatment for neck pain in March 
1994, July 1997, October 1997, December 1997, 
February 1998, and March 1998. 

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


